DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6 are objected to because of the following informalities: 
Claim 1 recites the limitation “the associated tube” in the last line. It is suggested to amend to --an associated tube-- in order to avoid confusion.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the dispensing piece" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the outer bottom rims" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is further noted that mixer piece 16b appears to include raised features 63 on an upper portion thereof, it is unclear as to what constitutes “the outer bottom rims”.
Claim 7 recites the limitation "the dispensing piece" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the outer bottom rims" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is further noted that mixer piece 16b appears to include raised features 63 on an upper portion thereof, it is unclear as to what constitutes “the outer bottom rims”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller (US 7,736,049).
	Regarding claims 1 and 7, Keller discloses a re-mixing dispenser comprising: a first tube 2 for containing one of the multi-component liquids (see fig. 1 and col. 3, lines 1-3); one or more additional tubes 3 for containing the other of the multi-component liquids (see fig. 1 and col. 3, line 12); wherein all tubes each have a top end (end opposed the dispensing end; see fig. 1); a plunger 11/35, 14 at the top end of each tube (see figs. 1 and 4); wherein at least one of the plungers is a two-piece plunger 11/35 having a top piece 35 and a mixing piece 11 below the dispensing piece (see figs. 1 and 4); wherein the mixing piece 11 is movable independently of the top piece 35 and has blades (of mesh configuration; see fig. 1 and col. 3, lines 24-26) that allow the mixing piece 11 to move through the liquid; and a plunger rod 9 configured to be removably attached to the mixing piece 11 (via point 12; see fig. 1 and col. 3, lines 32-35) and operable to move only the mixing piece 11 up and down within the associated tube (see col. 3, lines 21-30). 
	Regarding claims 2 and 8, Keller discloses wherein the top piece has a hole through which the plunger rod 9 is inserted when attached to the mixing piece 11 (see fig. 1). 
Claims 7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutter, III (US 4,371,094).
	Regarding claim 7, Hutter discloses a re-mixing dispenser comprising: a tube 12 for containing the liquid (see fig. 3), the tube 12 having a top end 13 and a bottom end 15 (see fig. 1); a plunger 40/30 at the top end (see fig. 7); wherein the plunger 40/30 is a two-piece plunger having a top piece 40 and a mixing piece 30 below the dispensing piece (see fig. 7); wherein the mixing piece 30 is movable independently of the top piece (see fig. 4) and has blades that allow the mixing piece to move through the liquid (see fig. 10 and col. 5, lines 51-67); and a plunger rod 51 configured to be removably attached to the mixing piece 30 (via threads; see figs. 5 and 6) and operable to move only the mixing piece up and down within the tube (col. 5,lines 51-67).
Regarding claim 10, Hutter discloses wherein the plunger rod 51 is attached to the mixing piece 30 by means of a threaded attachment (see figs. 4-7).
Regarding claim 11, Hutter discloses wherein the mixing piece 30 has an outer rim operable to wipe the liquid away from the inner wall of the tube 12 when the plunger rod 51 is moved up and down within the tube 12 (see col. 5, lines 56-61).
 	Regarding claim 12, Hutter discloses wherein the top piece 40 and the mixing piece 30 have bottom rims and have interlocking raised features 33, 43 on the outer bottom rims (see figs. 4 and 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 7,736,049).
	Regarding claims 3 and 9, Keller discloses wherein the blades may have other suitable designs (see col. 3, lines 24-26). However, Keller is silent to the explicit teaching of the blades having a radial vane configuration.
It would have been an obvious matter of design choice to modify the device of Keller, to have the blades having a radial vane configuration, since applicant has not disclosed that having the blades having a radial vane configuration solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality of the blades having a radial vane configuration, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or  unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188  USPQ 7, 9 (CCPA 1975).
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 7,736,049) in view of Cook et al. (US 3,475,010).
	Regarding claims 5 and 11, Keller discloses all the element of the claimed invention but is silent to the teaching of the mixing piece has an outer rim operable to wipe the liquid away from the inner wall of the tube when the plunger rod is moved up and down within the tube.
	Hagel teaches a mixing piece 18 which includes an outer rim 52 operable to wipe the liquid away from the inner wall of the tube 12 when the plunger rod 26 is moved up and down within the tube (see figs. 6-8, col. 3, lines 33-34, col. 4, lines 24 and 38-42).
Accordingly, one of ordinary skill in the art would recognize that the known option of providing the mixing piece has an outer rim operable to wipe the liquid away from the inner wall of the tube when the plunger rod is moved up and down within the tube, involves only routine skill in the art, for the predictable result of ensuring all material within the tube is mixed (i.e. including material that would be on an outer periphery area of the mixing piece). 
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hutter, III (US 4,371,094) in view of Morrisette (US 4,469,153).
	Regarding claims 1 and 4-6, Hutter discloses all the elements of the claimed invention (see rejection of claims 7 and 10-12 above) except the teaching of one or more additional tubes.
	Morrisette teaches a re-mixing dispenser which may be a single first tube 12 (fig. 1), or may include one or more additional tubes 52 for allowing the mixing of additional components (see figs. 4-6 and col. 4, lines 30-68).
	Accordingly, it would have been obvious to one of ordinary skill in the art to provide the Hutter device, with one or more additional tubes, as taught by Morrisette, in order to permit the mixing of additional components (in addition to the components stored in the first tube).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trautmann (US 3,164,303) and Esclar et al. (US 6,402,364) show other re-mixing dispensers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        

/Vishal Pancholi/Primary Examiner, Art Unit 3754